09-00504-mg     Doc 1103      Filed 10/12/18 Entered 10/12/18 19:28:11          Main Document
                                            Pg 1 of 8


 WACHTELL, LIPTON, ROSEN & KATZ
 51 West 52nd Street
 New York, New York 10019
 Telephone: (212) 403-1000

 Additional Counsel Listed on Signature Pages

 UNITED STATES BANKRUPTCY COURT
 SOUTHERN DISTRICT OF NEW YORK

                                                                :
 In re:                                                         :   Chapter 11 Case
                                                                :
 MOTORS LIQUIDATION COMPANY, et al.,                            :   Case No. 09-50026 (MG)
                                                                :
                         Debtors.                               :   (Jointly Administered)
                                                                :
                                                                :
 MOTORS LIQUIDATION COMPANY AVOIDANCE                           :   Adversary Proceeding
 ACTION TRUST, by and through the Wilmington Trust              :
 Company, solely in its capacity as Trust Administrator and     :   Case No. 09-00504 (MG)
 Trustee,                                                       :
                                                                :
                         Plaintiff,                             :
 vs.                                                            :
                                                                :
 JPMORGAN CHASE BANK, N.A., individually and as                 :
 Administrative Agent for Various Lenders Party to the Term     :
 Loan Agreement described herein, et al.,                       :
                                                                :
                         Defendants.                            :
                                                                :


                    TERM LENDERS’ RESPONSE TO PLAINTIFF’S
                  STATEMENT OF MATERIAL FACTS REGARDING
                 ASSETS LOCATED AT GM SHREVEPORT ASSEMBLY

               Pursuant to Rule 7056-1(c) of the Local Rules for the United States Bankruptcy

 Court for the Southern District of New York, Defendant JPMorgan Chase Bank, N.A.

 (“JPMorgan”) and the other signatory defendants (other than Continental Casualty Company, the

 “Term Lenders”) respectfully submit the following responses to Plaintiff’s Statement of
09-00504-mg      Doc 1103      Filed 10/12/18 Entered 10/12/18 19:28:11              Main Document
                                             Pg 2 of 8


 Undisputed Facts in Support of Plaintiff’s Motion for Partial Summary Judgment on Certain

 Assets Located in the Shreveport Plant (the “AAT’s Rule 7056-1 Statement”) [Adv. Pro. Docket

 No. 1091].

                                OBJECTIONS AND RESPONSES

 Statement No. 1:       Pursuant to a term loan agreement, dated as of November 29, 2006, and
 amended as of March 4, 2009, among General Motors Corporation (“Old GM”) and a syndicate
 of bank lenders (the “Term Lenders”), Old GM borrowed approximately $1.5 billion (the “Term
 Loan”). Declaration of Eric B. Fisher (“Fisher Decl.”), Ex. A (Term Loan Agreement) and
 Adv. Pro. Dkt. No. 962 (Joint Pretrial Order entered on April 19, 2017 (“JPTO”)) ¶ 44.1

                Response No. 1:         Undisputed.


 Statement No. 2:     Defendants are among the over 500 Term Lenders that held interests in the
 Term Loan as of June 1, 2009. Adv. Pro. Dkt. No. 962 (JPTO) ¶ 45.

                Response No. 2:         Undisputed.


 Statement No. 3:    JPMorgan Chase Bank, N.A. (“JPMorgan”) was the administrative agent
 for the Term Loan. Adv. Pro. Dkt. No. 962 (JPTO) ¶ 46.

                Response No. 3:         Undisputed.


 Statement No. 4:         To secure Old GM’s obligations under the Term Loan, pursuant to a
 November 29, 2006 collateral agreement (the “Collateral Agreement”), Old GM granted the
 Term Lenders “a security interest in, all of the following assets and property now owned or at
 any time hereafter acquired by [GM] or in which [GM] now has or at any time in the future may
 acquire any right, title or interest (collectively, the “Collateral”), as collateral security for the
 prompt and complete payment and performance when due. . . .” Fisher Decl. Ex. B (Collateral
 Agreement, dated November 29, 2006) at Art. II (a) – (d).

                Response No. 4:         The Term Lenders respond that the Collateral Agreement

 speaks for itself and should be read in its entirety, but do not dispute that the quoted language


 1
        [From the AAT’s Rule 7056-1 Statement: “All references to the Adversary Docket are to
 Motors Liquidation Company Avoidance Action Trust v. JPMorgan Chase Bank, N.A., Adv. Pro. No.
 09-00504. All references to the Bankruptcy Docket are to In re: Motors Liquidation Co. f/k/a
 General Motors Corporation, Case No. 09-50026.”]



                                                 -2-
09-00504-mg      Doc 1103      Filed 10/12/18 Entered 10/12/18 19:28:11             Main Document
                                             Pg 3 of 8


 appears in the Collateral Agreement. Collateral Agreement art. II [Adv. Pro. Docket No. 1092-2

 at 8].


 Statement No. 5:       The assets and property identified in the Collateral Agreement included
 “all Equipment and all Fixtures” and associated documents, general intangibles, books and
 records, and proceeds and products located at the 42 Old GM facilities identified in Schedule 1
 to the Collateral Agreement. Fisher Decl. Ex. B (Collateral Agreement, dated November 29,
 2006) at Art. II and Schedule 1.

                Response No. 5:        The Term Lenders respond that the Collateral Agreement

 speaks for itself and should be read in its entirety, but do not dispute that the quoted language

 appears in the Collateral Agreement. Collateral Agreement art. II [Adv. Pro. Docket No. 1092-2

 at 7-9]. Shreveport Assembly is one of the 42 Old GM facilities identified in Schedule 1 to the

 Collateral Agreement. Id. sched. 1 [Adv. Pro. Docket No. 1092-2 at 22].


 Statement No. 6:       As required under the Term Loan Agreement, JPMorgan, as
 administrative Agent for the Term Lenders, caused a UCC-1 financing statement to be filed with
 the Secretary of State of Delaware (the “Main Lien”). Adv. Pro. Dkt. No. 1015 (Memorandum
 Opinion Regarding Fixture Classification and Valuation dated September 26, 2017 (the “Op.”))
 at 7 (citing JPTO ¶ 48).

                Response No. 6:        The Term Lenders dispute that the Term Loan Agreement

 required JPMorgan to file the referenced UCC-1, Collateral Agreement art. VIII [Adv. Pro.

 Docket No. 1092-1 at 45-48], but do not dispute that JPMorgan caused the referenced UCC-1 to

 be filed. The Term Lenders dispute the AAT’s characterization of the referenced UCC-1 as the

 “Main Lien” and further respond that the Term Lenders’ lien was also perfected by 26 fixture

 filings, including a fixture filing covering Shreveport Assembly, as well as a UCC-1 financing

 statement filed with the Secretary of State of Delaware covering all collateral owned by Saturn

 Corporation. Adv. Pro. Docket No. 37-1 at 8-13; Adv. Pro. Docket No. 37-2 at 74-75; Adv. Pro.

 Docket No. 37-3 at 1-2; Adv. Pro. Docket No. 1015 at 14.




                                                 -3-
09-00504-mg      Doc 1103      Filed 10/12/18 Entered 10/12/18 19:28:11              Main Document
                                             Pg 4 of 8


 Statement No. 7:        The Main Lien perfected the Term Lenders’ security interest in all the
 Collateral, as defined in the Collateral Agreement, “now owned or at any time hereafter
 acquired” by Old GM and its affiliates. Adv. Pro. Dkt. No. 1015 (Op.) at 7 (citing JPTO ¶ 48).

                Response No. 7:         The Term Lenders dispute the AAT’s characterization of

 the referenced UCC-1 as the “Main Lien.” The Term Lenders respond that the Collateral

 Agreement speaks for itself and should be read in its entirety, but do not dispute that the quoted

 language appears in the Collateral Agreement. Collateral Agreement art. II [Adv. Pro. Docket

 No. 1092-2 at 8]. The Term Lenders do not dispute that the referenced UCC-1 perfected the

 Term Lenders’ security interest in all the Collateral owned by General Motors Corporation, but

 respond further that a separate UCC-1 financing statement filed with the Secretary of State of

 Delaware covered all the Collateral owned by Saturn Corporation. Adv. Pro. Docket No. 37-1.


 Statement No. 8:         JPMorgan also caused fixture filings to be made with respect to 26 of the
 42 facilities listed in Schedule 3.12 to the Term Loan Agreement. Adv. Pro. Dkt. No. 1015 (Op.)
 at 7 (citing JPTO ¶ 50).

                Response No. 8:         The Term Lenders admit that 26 fixture filings were made,

 but further respond that those fixture filings covered more than 26 of the 42 facilities listed in

 Schedule 3.12 to the Term Loan Agreement. Adv. Pro. Docket No. 37-2; Adv. Pro. Docket

 No. 37-3.


 Statement No. 9:       A UCC financing statement pertaining to the Shreveport Plant was filed
 on February 16, 2007, with the Clerk of Caddo Parish, Louisiana (the “Caddo Parish Fixture
 Filing”). Fisher Decl. Ex. C (UCC financing statement pertaining to the Shreveport Plant located
 at 7600 General Motors Boulevard, Shreveport, Caddo Parish, Louisiana) and Ex. D (Louisiana
 Clerks Remote Access Authority).

                Response No. 9:         The Term Lenders do not dispute that the Caddo Parish

 Fixture Filing was filed in the Caddo Parish Clerk of Court UCC Registry on February 16, 2007.




                                                 -4-
09-00504-mg      Doc 1103      Filed 10/12/18 Entered 10/12/18 19:28:11            Main Document
                                             Pg 5 of 8


 Statement No. 10: A copy of the UCC financing statement was also recorded in the Caddo
 Parish real estate mortgage index. Fisher Decl. Ex. E.

                Response No. 10:       The Term Lenders do not dispute that the Caddo Parish

 Fixture Filing was also filed in the Caddo Parish Clerk of Court Real Estate (“Mortgage”)

 Registry on February 16, 2007.


 Statement No. 11: On October 30, 2008, JPMorgan and its counsel erroneously authorized
 the filing of a UCC-3 termination statement that terminated the Main Lien securing the Term
 Loan (the “2008 Termination Statement”). Adv. Pro. Dkt. No. 1015 (Op.) at 8-9 (citing In re
 Motors Liq. Co., 46 B.R. 596, 608-14 (Bankr. S.D.N.Y. 2013), rev’d 777 F.3d 100 (2d Cir.
 2015)).

                Response No. 11:       The Term Lenders dispute that JPMorgan and its counsel

 authorized the filing of the referenced UCC-3, but do not dispute that a UCC-3 that terminated

 the referenced UCC-1 was filed on October 30, 2008. The Term Lenders dispute the AAT’s

 characterization of the referenced UCC-1 as the “Main Lien.”


 Statement No. 12: Old GM used the eFAST database for its fixed asset accounting. Adv.
 Pro. Dkt. No. 1015 (Op.) at 16.

                Response No. 12:       Undisputed.


 Statement No. 13: The eFAST database contains asset-specific information about Old GM’s
 assets, including an in-service date for each asset line item. Adv. Pro. Dkt. No. 1015 (Op.) at 16.

                Response No. 13:       Undisputed.


 Statement No. 14: The in-service date is the date the asset line item was capitalized by Old
 GM and put into production. Adv. Pro. Dkt. No. 1015 (Op.) at 16.

                Response No. 14:       The Term Lenders do not dispute that typically the in-

 service date on the eFAST ledger is the date an asset line item was put into production. The

 Term Lenders dispute that the in-service date is the date that an asset was capitalized by




                                                -5-
09-00504-mg      Doc 1103     Filed 10/12/18 Entered 10/12/18 19:28:11            Main Document
                                            Pg 6 of 8


 Old GM. DX141 at 119 (“Construction Work in Process – Consists of accumulated costs for an

 asset that has been capitalized, but not yet placed into service by GM as of the Valuation Date.”).


 Statement No. 15: As of June 1, 2009, the date of Old GM’s voluntary Chapter 11 petition,
 7,801 asset line items in the Shreveport Plant located at 7600 General Motors Boulevard,
 Shreveport, Caddo Parish, Louisiana, had an in-service date prior to November 29, 2006, the
 date of the Collateral Agreement. Fisher Decl. Ex. F (excerpt of eFAST (June 2009)).

                Response No. 15:       JPMorgan does not dispute that the June 2009 eFAST

 ledger produced by New GM shows that, as of June 2009, approximately 7,800 asset line items

 in the Shreveport Plant had an in-service date prior to November 29, 2006.




                                                -6-
09-00504-mg      Doc 1103    Filed 10/12/18 Entered 10/12/18 19:28:11         Main Document
                                           Pg 7 of 8



 Dated: October 12, 2018                        Respectfully submitted,
        New York, New York


 DAVIS POLK & WARDWELL LLP                      WACHTELL, LIPTON, ROSEN & KATZ

 By:      /s/ Elliot Moskowitz                  By:      /s/ Marc Wolinsky
       Elliot Moskowitz                               Harold S. Novikoff
       Marc J. Tobak                                  Marc Wolinsky
       M. Nick Sage                                   Amy R. Wolf
       450 Lexington Avenue                           51 West 52nd Street
       New York, New York 10017                       New York, New York 10019
       Email: elliot.moskowitz@davispolk.com          Telephone: (212) 403-1000
       Email: marc.tobak@davispolk.com                Email: MWolinsky@wlrk.com
       Email: m.nick.sage@davispolk.com

 Attorneys for Certain Term Loan Lender         KELLEY DRYE & WARREN LLP
 Defendants identified on Exhibit 1 to
 Adv. Pro. Docket No. 788                       By:      /s/ John M. Callagy
                                                      John M. Callagy
                                                      Nicholas J. Panarella
 KASOWITZ BENSON TORRES LLP                           Martin A. Krolewski
                                                      101 Park Avenue
 By:      /s/ Andrew K. Glenn                         New York, New York 10178
       Andrew K. Glenn                                Telephone: (212) 808-7800
       Joshua N. Paul                                 Email: jcallagy@kelleydrye.com
       Michelle G. Bernstein
       Frank S. DiCarlo
       1633 Broadway                            JONES DAY
       New York, New York 10019
       Telephone: (212) 506-1700                By:      /s/ C. Lee Wilson
       Email: aglenn@kasowitz.com                     C. Lee Wilson
       Email: jpaul@kasowitz.com                      250 Vesey Street
       Email: mgenet@kasowitz.com                     New York, New York 10281
       Email: fdicarlo@kasowitz.com                   Telephone: (212) 326-3885
                                                      Email: clwilson@jonesday.com
 Attorneys for the Ad Hoc Group of Term
 Lenders listed in Appendix A to Adv. Pro.      Attorneys for Defendant JPMorgan Chase
 Docket No. 670                                 Bank, N.A.




                                               -7-
09-00504-mg       Doc 1103     Filed 10/12/18 Entered 10/12/18 19:28:11      Main Document
                                             Pg 8 of 8


 JONES DAY                                     HAHN & HESSEN LLP

 By:      /s/ Bruce Bennett                    By:      /s/ Mark T. Power
       Bruce Bennett                                 Mark T. Power
       Erin L. Burke                                 Alison M. Ladd
       555 South Flower Street, 50th Floor           488 Madison Avenue
       Los Angeles, California 90071                 New York, New York 10022
       Telephone: (213) 489-3939                     Telephone: (212) 478-7200
       Email: bbennett@jonesday.com                  Email: mpower@hahnhessen.com
       Email: eburke@jonesday.com                    Email: aladd@hahnhessen.com

       Gregory M. Shumaker                     Attorneys for Certain Term Loan Investor
       Christopher J. DiPompeo                 Defendants identified on Exhibit 1 to
       51 Louisiana Avenue, N.W.               Adv. Pro. Docket No. 788
       Washington, D.C. 20001
       Telephone: (202) 879-3939
       Email: gshumaker@jonesday.com           ELENIUS FROST & WALSH
       Email: cdipompeo@jonesday.com
                                               By:     /s/ Daniel M. Hinkle
                                                     Daniel M. Hinkle
 MUNGER, TOLLES & OLSON LLP                          333 S. Wabash Avenue, 25th Floor
                                                     Chicago, Illinois 60604
 By:      /s/ John W. Spiegel                        Telephone: (312) 822-3307
       John W. Spiegel                               Email: daniel.hinkle@cna.com
       Matthew A. Macdonald
       Bradley R. Schneider                    Attorneys for Continental Casualty Co.
       350 South Grand Avenue, 50th Floor
       Los Angeles, California 90071
       Telephone: (213) 683-9100
       Email: john.spiegel@mto.com
       Email: matthew.macdonald@mto.com
       Email: bradley.schneider@mto.com

       Nicholas D. Fram
       560 Mission Street, 27th Floor
       San Francisco, California 94105
       Telephone: (415) 512-4000
       Email: nicholas.fram@mto.com

 Attorneys for the Term Loan Lenders Listed
 on Appendix A to Adv. Pro. Docket No. 241




                                              -8-
